Name: Commission Regulation (EEC) No 2514/84 of 31 August 1984 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 84 Official Journal of the European Communities No L 234/31 COMMISSION REGULATION (EEC) No 2514/84 of 31 August 1984 fixing the rate of the additional aid for dried fodder sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2232/84 (') ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2232/84 and Article 104 of the Act of Accession of Greece to the information at present available to the Commis Article 2 This Regulation shall enter into force on 1 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 132, 21 . 5 . 1983 , p. 29 . (3) OJ No L 205, 1 . 8 . 1984, p. 27 . No L 234/32 Official Journal of the European Communities 1 . 9 . 84 ANNEX to the Commission Regulation of 31 August 1984 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 September 1984 to dried fodder (ECU/ tonne) Dehydrated fodder ex 1-^.JO B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 80,932 40,466 Additional aid in case of advance fixing for the month of : I (ECU/ tonne) October 1984 68,759 34,380 November 1984 65,378 32,689 December 1984 63,764 31,882 January 1985 48,032 24,016 February 1985 47,295 23,648 March 1985 47,295 23,648